Citation Nr: 9932245	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired skin 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of a 
right foot injury.  

5.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for left ear 
hearing loss.  

6.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for a stomach 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.  

A rating action in September 1970 denied service connection 
for defective hearing of the left ear and a stomach disorder, 
to include appendicitis and right lower quadrant pain.  The 
veteran was advised by letter that same month that his claims 
were denied as the claimed conditions were not shown to have 
been incurred in or aggravated by service.  The veteran did 
not timely appeal these adverse determinations and they 
became final.  

This case was before the Board in January 1997 at which time 
it was remanded to the RO to schedule a travel board hearing 
for the veteran; the hearing was conducted in July 1999.  

The issue of service connection for melanoma as secondary to 
Agent Orange exposure had also been developed for appellate 
review, but this appeal was withdrawn by the veteran in 
writing at his July 1999 hearing.  


FINDINGS OF FACT

1.  The claims for service connection for an acquired skin 
disorder and a bilateral foot disorder are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  

2. This combat veteran currently has residuals of a right 
foot injury and tinnitus that he attributes to service 
incident; his testimony as to continuity provides a nexus 
sufficient to well ground these particular claims.  

3.  By September 1970 rating decision, the RO denied the 
veteran's claims of service connection for defective hearing 
of the left ear and a stomach disorder to include 
appendicitis and right lower quadrant pain.  

4.  The veteran was notified of this decision and of his 
procedural and appellate rights by letter that same month, 
but he did timely appeal the decision.  

5.  The evidence received since the final September 1970 
rating decision denying service connection for defective 
hearing of the left ear and a stomach disorder to include 
appendicitis and right lower quadrant pain is essentially 
cumulative of evidence already of record and does not bear 
directly and substantially upon the specific matters under 
consideration.  


CONCLUSIONS OF LAW

1.  The claims for service connection for an acquired skin 
disorder and a bilateral foot disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

2. The claims of entitlement to service connection for 
tinnitus and residuals of right foot injury are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The September 1970 rating decision which denied service 
connection for defective hearing of the left ear and a 
stomach disorder is final.  38 U.S.C.A. § 4005(c), (currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 19.192, 
(currently 38 C.F.R. § 20.1103 (1998)).

4.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
defective hearing of the left ear and a stomach disorder to 
include appendicitis and right lower quadrant pain.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records, including the 
discharge examination, are negative as to the presence of an 
acquired skin disorder, tinnitus, or residuals of a right 
foot injury.  Service medical records do show that the 
veteran had a high frequency hearing loss on the left at 
entrance into service and essentially the same high frequency 
loss at time of service separation.  Separation examination 
in January 1970 also noted the presence of flat feet, but no 
other abnormalities were noted on examination.  

The veteran was hospitalized by the VA in June 1970 for 
complaints of right lower quadrant pain, but no etiology for 
these complaints was identified on hospitalization.  

A rating action in September 1970 denied service connection 
for defective hearing, left ear, and a stomach disorder to 
include appendicitis and right lower quadrant pain.  The 
hearing loss was denied on the basis that it preexisted 
service and had not been aggravated therein.  Service 
connection for a stomach disorder and appendicitis were 
denied on the basis that they were not shown by the evidence 
of record and the right lower quadrant pain was denied on the 
basis that an etiology for the claimed pain was not 
established.  The veteran was notified of these decisions, 
but did not timely appeal.  

A report of National Guard physical examination in August 
1974 showed the previously noted left ear hearing loss, but 
was negative for all other claimed disabilities.  The 
veteran's feet were said to normal on examination.  

In September 1993, the veteran filed his current claims for 
service connection and for reopening of his previously denied 
claims.  He contended that his skin disorder could be due to 
Agent Orange exposure.  

Private treatment records for the 1970s and 1980s show that 
the veteran was treated for various complaints including 
right lower quadrant pain in 1974, ringing in the ears in 
1976, and contact dermatitis in 1978.  An entry dated in 
April 1976 reflects that the veteran presented complaints of 
ringing in his right ear for 3 to 4 weeks, without pain, 
aching, or cold symptoms.  It was reported that he had 
sustained a left ear injury in Vietnam in 1968.  When the 
veteran was seen later in April 1976 it was noted that he 
continued to have ringing in his left ear.

A VA medical certificate, dated in December 1990 showed the 
veteran complained of a rash of 3 years duration.  Subsequent 
VA treatment records show that the veteran has continued to 
receive treatment for dermatitis in the 1990's, but there is 
no medical evidence or opinion relating his skin condition to 
service or any incident of such service, including exposure 
to herbicides.

VA examination in January 1994 revealed a 1 cm oval scar on 
the veteran's right ankle.  The veteran reported that the 
scar was the result of a punji stick injury.  The veteran 
also reported that he had been told in the past that he had 
fallen arches and that his feet occasionally ache.  He had 
never gone to a physician for this condition and had no 
special shoes or inserts.  His discomfort was reported to be 
minimal and did not interfere with his activities of daily 
living.  Examination of his feet revealed that the soft 
tissue and bony structures were symmetrical.  There were no 
corns or calluses.  There was no pain to palpation in the 
metatarsal heads, plantar fasciae, heel pad or Achilles 
insertion.  Range of motion of forefoot and ankle was within 
normal limits.  Diagnoses included the following:  right 
foot, punji stick injury by history with well-healed 
nontender cicatrix, as described.  The diagnoses also 
included the following diagnosis as to his feet:  
"Insufficient clinical evidence at present of acute or 
chronic impairment or residual thereof."

On dermatology examination in January 1994, the veteran 
reported that he had been involved in spraying Agent Orange 
in Vietnam and developed a rash on his neck and wrist which 
had returned on and off since his discharge from service.  
Examination revealed multiple annular hyperpigmented and 
slightly raised areas on his neck and wrist, as well as a 
lesion on the right anterior chest.  He had no evidence of 
fungal infection of the skin.  The examiner concluded that 
there were no Agent Orange related skin findings on 
examination of the veteran.  The examiner commented that the 
rash on the veteran's skin was related to atopic dermatitis 
"which was flared while the patient was in Vietnam."  

On examination in January 1994, the veteran reported that he 
had defective hearing in the left ear and occasional tinnitus 
which did not interfere with his activities of daily living.  
He reported that he been involved in a mortar attack in 
Vietnam at which time his ear hurt and bled; he was 
thereafter treated for about 2 months.  On audiology 
examination in January 1994, a moderate hearing loss on the 
left and an intermittent bilateral tinnitus were noted.  It 
was also noted that the date of onset for the tinnitus was 
"forever," and that it was not related to a specific 
incident.

VA pension examination in January 1996 was negative as to any 
additional pertinent finding with respect the issues 
currently on appeal.  

At the hearing before the undersigned in July 1999, the 
veteran recounted his Vietnam experiences and furnished 
supporting statements attesting to his combat exposure from 
two former officers under whom he had served in Vietnam.  He 
testified that he had sustained an injury to his left ear in 
Vietnam as the result of a mortar shell exploding near him 
during an attack.  He reported having problems with his left 
ear and tinnitus since the explosion of the mortar shell in 
combat.

The veteran testified that his bilateral foot disorder was 
actually pes planus (flat feet).  He related that he injured 
both feet during service when he had to jump about 30 feet 
from a helicopter to the ground and that he also injured his 
right foot when a bunker he was digging collapsed on him.  He 
stated that the doctor who performed surgery on his right 
foot found that the great toe was driven almost 1/4" into the 
bone of his foot and that the joint was completely arthritic 
with a calcium deposit that grew out of it.  The doctor had 
told him that it was obviously a very old traumatic injury.

The veteran testified that his skin problems had begun 
shortly after his arrival in Vietnam and had continued over 
the years and that he had last been treated about a year ago.  
His representative pointed out that they wanted both direct 
and presumptive (Agent Orange) service-connection  provisions 
considered with respect to this claim.  

The veteran further stated that he had never received a 
combat infantryman badge (CIB), because he served as an 
intelligence analyst, not an infantryman.  Finally, he 
indicated he would furnish additional evidence concerning his 
recent right foot surgery and was given 60 days to do so.  

In August 1999, the veteran furnished a surgical report which 
reflects that in February 1999 he underwent an osteotomy on 
the 1st, 2nd, and 3rd metatarsals of the right foot.  The 
diagnoses were as follows:  (1) Hallux rigidus right foot 
stage 3; and (2) Lesser metatarsalgia with long plantar flex 
2nd and 3rd metatarsal with abnormal metatarsal parabola.  The 
report reflects that the veteran had osteoarthritis of the 
first toe joint with a Morton's foot.  He also had long 2nd 
and 3rd metatarsals with unremitting metatarsalgia.  The 
surgery was to plantar flex the 1st metatarsal and to shorten 
the 2nd and 3rd metatarsals.  The veteran indicated that the 
surgery to his right foot was done in an attempt to correct 
the damage which occurred during his time in Vietnam.  
However, the medical material submitted contained no medical 
findings or opinion relating the conditions for which surgery 
was performed to any incident of his military service.

Criteria for Initial Service Connection Claims.  The 
threshold question to be answered with respect to the 
veteran's initial claims for service connection is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the appellant, in that case, had not presented a well-
grounded claim as a matter of law.  The Court pointed out 
that unlike civil actions, the VA benefit system requires 
more than an allegation; the claimant must submit supporting 
evidence.  If a well-grounded claim has not been presented, 
the appeal with respect to the issue must fail.  

In King v. Brown, 5 Vet. App. 19, 21 (1993) the Court held 
that evidentiary assertions must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded; however, exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  

A well-grounded claim for service connection requires, at a 
minimum, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has furnished credible evidence that he took part 
in combat despite his lack of a CIB.  Thus, the Board finds 
the veteran has established that he is a combat veteran.  
Where a combat veteran alleges he suffers disability due to 
an injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Under 38 U.S.C.A. § 1154 it is clear that special 
considerations attend the cases of combat veterans.  These 
veterans may prove service incurrence or aggravation by 
"satisfactory lay or other evidence" even in the absence of 
official records of such incurrence or aggravation.  However, 
Section 1154(b) necessarily focuses upon past combat service 
and, for this reason, it does not constitute a substitute for 
evidence of current disability, causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sept. 20, 1999) (en banc).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991)  

Analysis.  Section 5107 of Title 38, United States Code 
unequivocally places an initial burden upon the claimant to 
produce evidence that his claim is well grounded; that is 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

Service medical records show no pertinent complaint of or 
treatment for any of the claimed conditions during service.  
On service separation examination in January 1970, flat feet 
was the only claimed condition noted.  No disabilities 
pertinent to the veteran's current claims for service 
connection were noted on National Guard examination in 1974.

Bilateral Foot Disorder.  While flat feet were noted on 
service separation examination, flat feet have not been shown 
or diagnosed in the post service period.  VA examination of 
the veteran's feet in January 1994 revealed that the soft 
tissue and bony structures were symmetrical.  There were no 
corns or calluses.  There was no pain to palpation in the 
metatarsal heads, plantar fasciae, heel pad or Achilles 
insertion.  Range of motion of forefoot and ankle was within 
normal limits.  The examiner concluded that there was 
insufficient clinical evidence of acute or chronic impairment 
or residual thereof to warrant a diagnosis.  VA general 
medical examination in January 1996 revealed calluses on the 
plantar aspect of both feet.  However, this general medical 
examination did not identify flat feet or any other bilateral 
foot disorder.  The operative report for surgery on the 
veteran right foot which was done in February 1999 refers 
only to the right foot.  The operative report does not 
indicate that the conditions of the right foot for which 
surgery was performed were related to his military service.  
There is no current bilateral foot disorder of any kind 
established in the present record.  As noted above, a well-
grounded claim for service connection requires, at a minimum, 
a showing that the veteran now has the claimed disorder.  See 
Rabideau.  Since the record does not indicate that the 
veteran currently has a bilateral foot disorder, this claim 
must be denied as not well grounded.  

Acquired Skin Disorder.  With respect to the claim for 
service connection for an acquired skin disorder, the Board 
notes that the claimed conditions was not shown during 
service or at service separation.  However, as a combat 
veteran, the veteran's statements as to the onset of claimed 
disability can be accepted., but the other criteria for 
service connection must still be met.

In this regard, the Board notes that no acquired skin 
disorder was shown on National Guard examination in 1974.  In 
fact, an acquired skin disorder was not shown until 1978, 
long after the veteran's discharge from service.  More 
importantly, the veteran has furnished no competent medical 
evidence to relate the presently claimed skin disorder to 
service or a service incident and such is not otherwise shown 
in the record.  Here, competent medical authority evaluated 
the veteran at service discharge and again in 1974, but the 
currently claimed skin disorder was not shown at those times.  

The veteran has reported being treated for a skin condition 
during service, but there is no competent medical evidence to 
establish that any currently existing skin disorder is of 
service origin.  The Board has considered the dermatologist's 
recent statement that the veteran's atopic dermatitis was 
exacerbated in Vietnam; however, this comment is not shown to 
be based on any medical records showing same.  In fact, the 
records do not show the presence of dermatitis during service 
or at any time prior to 1978.  Thus, it appears that the 
examiner's comment was based solely on the history provided 
by the veteran on examination, a history not supported by the 
evidence of record.  Further, the veteran's demonstrated skin 
condition is not a presumptive disease for the purposes of 
service connection of residuals of Agent Orange exposure.  

The Board must also consider the continuity-of-symptomatology 
analysis set forth in 38 C.F.R. § 3.303(b) and Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997), which provides that 
the second and third Caluza elements (i.e., incurrence and 
medical nexus evidence) can be satisfied by (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
38 C.F.R. § 3.303(b); Savage, supra.

The Court in Savage v. Gober, 10 Vet. App. 488 (1997), set 
forth chronicity and continuity standards for establishing a 
well-grounded claim.  The Court held that the continuity of 
symptomatology provision of § 3.303(b) did not require that 
there be medical-nexus evidence relating the veteran's 
present disability to service, otherwise the continuity of 
symptomatology provision would simply be a nullity.  
Nevertheless, because it would not necessarily follow that 
there is a relationship between any present disability and 
the continuity of symptomatology demonstrated, the Court held 
that medical evidence was required to demonstrate such a 
relationship unless such a relationship is one as to which a 
lay person's observation was competent.  

In Savage v. Gober, the Court noted that whether medical 
evidence was needed to demonstrate the existence of a disease 
"depends on the nature of the veteran's present condition, 
i.e., whether it is of a type that requires medical expertise 
to identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation".  Savage, 10 Vet. App. 488, 
495 (1997).  Lay testimony is competent only when it regards 
symptoms of an injury or illness and only so long as it 
remains centered upon matters within the knowledge and 
personal observations of the witness.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Horowitz v. Brown, 5 Vet. App. 217, 221-222 
(1993).  Thus, for example, lay testimony is competent to 
show that an individual had difficulty breathing, see Layno, 
6 Vet. App. at 471, or suffered from flat feet, see Falzone, 
supra.  However, when a medical condition is not readily 
observable and is not centered upon matters within the 
knowledge and observation of the witness, lay testimony as to 
its existence is not competent, and medical evidence is then 
required.  See Savage, supra (medical evidence required to 
find nexus between back condition and arthritis); Epps v. 
Gober, 9 Vet. App. 341, 344 (1996), aff'd, 126 F.3d 1464 
(Fed. Cir. 1997) (requiring medical evidence to show that 
skin condition caused blood clots that ultimately resulted in 
heart condition).

There is no competent early post service medical evidence 
showing a skin disorder.  There is also no competent medical 
evidence establishing the necessary nexus between any 
currently claimed skin disorder and the veteran's service.  
His statement that the skin condition he has now is the same 
as that in service requires a medical expertise that the 
veteran does not possess and thus, his statement is not 
sufficient to provide the necessary nexus to service.  The 
veteran, as a layman, is not competent to render a medical 
opinions in this regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Because the veteran has failed to meet his burden of 
establishing a medical nexus with respect to the claimed skin 
disorder, the Board finds that his claim for service 
connection for an acquired skin disorder must also be denied 
as not well grounded.  

Although the Board considered and denied the veteran's claim 
for service connection for an acquired skin disorder on a 
basis different from that of the RO, which denied the claims 
on the merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim, in fact, warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical or other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (1998).

As the appellant's claims for service connection for an 
acquired skin disorder and bilateral foot disorder are not 
well grounded, the doctrine of reasonable doubt has no 
application to these claims.  

Tinnitus and Residuals of Right Foot Injury.  The preceding 
discussion of well groundedness is also applicable to these 
claimed conditions.  

Although the veteran, as a lay person, is not qualified to 
render medical opinions as to diagnosis or causation, he is 
qualified to report that he had ringing in his ears in and 
after service, and that he sustained an injury to his right 
foot in service.  He has testified that he was exposed to 
acoustic trauma during combat in Vietnam and that he 
sustained an injury to his right foot when a bunker he was 
digging collapsed on him and when he stepped on a punji 
stick.  He stated that the punji stick injury resulted in the 
1 cm scar on his right ankle found on VA examination in 
January 1994 and that the doctor who performed surgery on his 
right foot in February 1999 found that the great toe was 
driven almost 1/4" into the bone of his foot as the result of 
a very old traumatic injury.  At the well-groundedness stage, 
the veteran's statements with respect to these claimed 
conditions are accepted as true.  

While there is no record of the veteran being treated for 
tinnitus or a right foot injury while on active duty, he has 
testified that that these conditions arose as a result of 
service incidents.  The Court in Savage v. Gober, 10 Vet. 
App. 488 (1997), held that the veteran's noting of 
symptomatology does not require evidence that such 
observation be recorded in the service medical records.  
Thus, the veteran's testimony as to ringing in his ears and 
his foot injury during service is competent and sufficient to 
establish such facts at the well-groundedness stage.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran stated in his sworn testimony before the Board 
that he has experienced a ringing in his ears following 
acoustic trauma during combat.  The Board finds the veteran's 
testimony about in-service tinnitus and continuing problems 
with tinnitus after service are competent to establish the 
existence of tinnitus during service and continuity of 
symptomatology thereafter.  Since tinnitus is, by definition, 
a ringing in the ears, his testimony before the Board that he 
has suffered constant ringing in his ears is sufficient 
evidence of a relationship between his current condition and 
his continuing symptoms for the purposes of submitting a 
plausible, that is, well-grounded service-connection claim 
under 38 U.S.C.A. § 5107(a) and Murphy, supra.  Consequently, 
the Board is of the opinion that the veteran has presented a 
well-grounded claim as to service connection for tinnitus.

Likewise, with regard to the right foot injury, the veteran 
has attributed his right ankle scar to an in-service injury.  
The veteran stated in his sworn testimony before the Board 
that the right ankle scar was the result of punji stick 
injury while serving in Vietnam.  He has also testified that 
the currently noted scar is the result of that same service 
injury.  This statement as to the etiology of the scar is 
well within the competence of the veteran, even as a layman.  
Hence, the veteran has noted the onset of a right foot injury 
and resultant scar during service, as required by § 3.303(b) 
and Savage, supra.  The record also shows that the VA 
examiner appears to have accepted the veteran's history of 
the scar as compatible with the scar found on official 
examination.  The Board is of the opinion that the veteran 
has presented a well-grounded claim as to service connection 
for residuals of right foot injury.

Criteria for Claims to Reopen.  Despite the finality of a 
prior decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis. Manio, 1 Vet. App. at 145.  Initially, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

While this case was in appellate status, the United States 
Court of Appeals for the Federal Circuit entered a decision 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), concerning 
the definition of the term "new and material evidence" found 
in 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the U.S. Court of Appeals for Veterans 
Claims(Court) in Colvin had "overstepped its judicial 
authority" by adopting a social security case law definition 
of "new and material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  The Court of Appeals for 
the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence," and remanded the case for review under 
the Secretary's regulatory definition of "new and material 
evidence."  

While the RO has quoted the language from Colvin concerning 
the "reasonable possibility" component of the definition of 
"new and material evidence" in its notices to the veteran, it 
has also advised the veteran of the provisions of 38 C.F.R. § 
3.156(a) and of his failure to meet these provisions.  In 
explaining the actual basis for its determination, the RO has 
pointed out that the additional medical evidence was 
cumulative of facts already established and provided no new 
basis for consideration of the prior denials of service 
connection for defective hearing of the left ear and a 
stomach disorder to include appendicitis and right lower 
quadrant pain.  Accordingly, the Board finds that the 
claimant has been provided the controlling regulatory 
definition of "new and material evidence," and that the RO's 
adjudication of the claim was consistent with that 
definition.  Thus, it is not prejudicial for the Board to 
proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis.  The evidence submitted to reopen the veteran's 
claim for entitlement to service connection for left ear 
hearing loss and for a stomach disorder to include 
appendicitis and right lower quadrant pain includes the 
veteran's own contentions and medical records showing 
complaints of and treatment for the claimed disabilities many 
years after service.  

The veteran's contentions that he had a stomach disorder and 
left ear hearing loss of service origin were before the RO at 
the time of the September 1970 rating decision.  Thus, these 
contentions are not "new."

The medical records submitted since the prior final decision 
are "new" to the extent that they were not available at the 
time of the prior decision.  However, this evidence is not 
"material" because these records do not show or even indicate 
any medical nexus between the claimed conditions and service.  
Thus, these records do not bear directly and substantially 
upon the specific matter under consideration.  An etiology of 
service origin for the veteran's stomach complaints and 
complaints of right lower quadrant pain has still not been 
identified, nor is appendicitis shown.  

The bases of the prior denials in 1970 are set out above.  
The medical evidence added to the record does not address the 
specific matters under consideration, i.e. establishing the 
presence of a chronic stomach disability and related 
complaints of service origin or establishing an increase in 
the severity of the veteran's left ear hearing loss as a 
result of service.  The submitted materials show a history of 
the claimed conditions over the years since service 
discharge, but do not speak to the specific matters 
(incurrence and aggravation) under consideration.  

As there is no other evidence on file in support of the 
veteran claim, the Board must conclude that new and material 
evidence has not been submitted to reopen the veteran's 
claims and the claims remain denied.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for an acquired skin 
disorder and bilateral foot disorder, the appeal as to these 
issues is denied.  

The claims of entitlement to service connection for tinnitus 
and residuals of right foot injury are well grounded.  To 
this extent only, the appeal is granted.  

New and material evidence not having been submitted to reopen 
the veteran's claims of entitlement to service connection for 
defective hearing of the left ear and a stomach disorder to 
include appendicitis and right lower quadrant pain, the 
appeal as to these issues is denied.  


REMAND

Because the claims of entitlement to service connection for 
tinnitus and residuals of right foot injury are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

As noted above, neither of these claimed disabilities was 
documented in service or on National Guard examination in 
1974.  The record does show that the veteran complained of 
tinnitus as early as 1976 and that his right ankle scar was 
noted on VA examination in 1994.  Any available post-service 
medical records showing the presence or treatment of these 
claimed conditions would be of assistance in evaluating the 
veteran's claims.  Also, any pertinent observations by lay 
persons that are within their competence would also be 
helpful in deciding this case.  

As noted above, additional medical records related to the 
veteran's right foot disabilities were added to the record by 
the veteran in August 1999.  This new evidence must be 
reviewed by RO.

In this case, the Board is prohibited from rendering its own 
medical opinion as to the relationship between the veteran's 
current tinnitus and disabilities of the right foot and his 
in-service injuries.  Such a medical opinion is left to the 
province of the VA examiners or the appellant's own 
physicians.  Here, no VA examiner has rendered an opinion as 
to whether or not the tinnitus and right foot disorders may 
be a result of the veteran's in-service injuries.  Therefore, 
the Board holds that a remand is necessary for the RO to 
secure a medical opinion to ascertain whether the tinnitus 
and disorders of the appellant's right foot may be related to 
the injuries he suffered in military service.  The RO must 
also consider the doctrine of continuity of symptomatology 
under 38 C.F.R. § 3.303(b) when determining whether or not 
his current tinnitus and right foot conditions are service 
connected. 

The appellant has submitted a well-grounded claim for service 
connection for tinnitus and a right foot disability, and the 
claim must be remanded to the RO so that the statutory duty 
to assist may be complied with.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have treated him for tinnitus or 
residuals of right foot injury subsequent 
to service discharge.  After securing any 
necessary release, the RO should obtain 
those records not already on file.  He 
should also be advised that pertinent lay 
statements from those who are familiar 
with his disability status over the years 
may also be submitted.

2.  The RO should arrange for the veteran 
to be scheduled for examinations by 
appropriate specialists to determine 
whether the veteran currently suffers 
from tinnitus and the nature of all 
disabilities of his right foot.  The 
examiners should be provided the claims 
folder in conjunction with the 
examinations and they should elicit a 
detailed history of these disorder from 
the veteran.  Following the examination 
and in conjunction with a review of the 
claims folder, the examiners should be 
requested to provide opinions as to the 
etiology and date of onset of all 
disabilities identified on examinations.  
The examiners should also provide 
opinions as to the degree of probability 
that tinnitus and any disabilities of the 
right foot, to include any scars on the 
right foot or ankle, are related to the 
veteran's military service.  

3.  Thereafter, these issues should be 
readjudicated by the RO.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  Further, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

